internal_revenue_service number release date index number ----------------------------------- ----------------------- ---------------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc psi b01 plr-128840-05 date date legend legend x ----------------------- ------------------------------------ date --------------------------- date --------------------- year ------ year ------ dear -------------- requesting relief under sec_1362 of the internal_revenue_code facts x was formed on date and made an election to be treated as an s_corporation effective date x became an ineligible_corporation in year and once again became an eligible_corporation in year corporation and filed their tax returns accordingly x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis x represents that at all relevant times x and its shareholders treated x as an s this responds to your letter dated date submitted on behalf of x sec_1361 defines an s_corporation as a small_business_corporation for sec_1361 provides that for purposes of sec_1361 the term ineligible sec_1362 provides that if an election under sec_1362 by any sec_1361 defines a small_business_corporation as a domestic sec_1362 provides that an election under sec_1362 shall be plr-128840-05 which an election under sec_1362 is in effect corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock corporation means any corporation which is a a financial_institution which uses the reserve_method of accounting for bad_debts described in sec_585 b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or d a disc or former_disc terminated whenever the corporation ceases to be a small_business_corporation corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent termination of the s election agrees to makes such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representation made we conclude that x’s election to be treated as an s_corporation terminated in year we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 corporation from year and thereafter provided that x’s s_corporation_election is not otherwise terminated under sec_1362 under the provisions of sec_1362 x will be treated as continuing to be an s except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is an s_corporation for federal tax purposes plr-128840-05 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to x’s authorized representative sincerely david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries copy of this letter copy for sec_6110 purposes enclosures cc
